DETAILED ACTION

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Objections
Claims 18, 20, 22, 23, 26, and 37 are objected to because of the following informalities:  
As to claim 18, the current wording in lines 2-3 reads like a method step. However claim 18 is a device claim. The examiner recommends amending line 2 to recite “a vibration generator coupled to the blunt cannula, the generator being configured to actuate 
As to claim 20, the examiner recommends amending lines 1-2 to read “The drug delivery device according to claim 1, wherein the opening of the housing has a diameter that is less than twice a diameter of the cannula” to clarify the language.
As to claim 22, the examiner recommends amending lines 1-2 to read “The drug delivery device according to claim 21, wherein the opening of the housing has a diameter that is less than twice a diameter of the cannula” to clarify the language.
As to claim 23, the current wording in lines 8-10 reads like a method step. However claim 23 is a device claim. The examiner recommends amending lines 8-10 to “a vibration generator coupled to the blunt cannula, the generator being configured to actuate 
As to claim 26, the examiner recommends amending lines 1-2 to read “The drug delivery device according to claim 23, wherein the opening of the housing has a diameter that is less than twice a diameter of the cannula” to clarify the language.
As to claim 37, the examiner recommends amending lines 1-2 to read “The drug delivery device according to claim 34, wherein the opening of the housing has a diameter that is less than twice a diameter of the cannula” to clarify the language.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism, wherein the blunt cannula is initially retracted within the housing and subsequently deployed by the mechanism through the opening in the housing in an operative state” in claim 1, “a mechanism for automatically deploying the rigid needle through the opening in the housing” in claim 32, and “a mechanism… the first end of the cannula being initially retracted within the housing and subsequently deployed by the mechanism through the opening in the outer surface of the housing for introduction into skin of a patient during operation of the drug delivery device” of claim 49.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) s2
ufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 20, 48, 52, 55, and 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bikovsky (US 7,455,663 B2) in view of Dirac et al. (US 2013/0245555 A1n cited previously and hereinafter ‘Dirac’), and further in view of Horvath et al. (US 2015/0051583 A1, cited previously and hereinafter ‘Horvath’).
	As to claim 1, Bikovsky discloses a wearable drug delivery device (12; see Figs. 1-3 and paragraph beginning line 46 col. 8 showing/describing attachment of the device to a user) comprising: a housing (44 and/or 20 – see Figs. 4-6, para beginning line 11 col. 11) having an opening (opening seen in bottom of 44 in Figs. 4-6 where cannula 48 is deployed through); a blunt cannula (48) moveable relative to the housing (see Figs. 4-6) and having a cylindrical wall that defines an axial passage between a first 
Bikovsky is silent to the wall having at least a first tapered region at the first end to define an opening in fluid communication with the axial passage. Dirac discloses a cannula 1 having a first tapered region at a first end (distal end) to define an opening in fluid communication with an axial passage (see Fig. 4, para 0053) and teaches that “The distal end 20 of the cannula 1 may or may not be tapered such as shown in FIG. 4. Providing the distal end 20 of the cannula 1 with a tapered end may facilitate insertion of the cannula 1" (see para 0070). It would have been obvious to one having ordinary skill in the art to make the cylindrical wall of Bikovsky include at least a first tapered region at the first end for the purpose of facilitating insertion of the cannula of Bikovsky into the patient as taught by Dirac (see para 0070 of Dirac).
Bikovsky is silent to at least one side port formed in the wall to resist interruption of fluid flow through the axial passage and out of the first end of the blunt cannula. And while Dirac does teach at least one side port (openings 2; see Figs. 1-6), there is other prior art that provides a stronger motivation for adding these limitations to Bikovsky. Horvath teaches “In all such devices that have flexible catheters, the flexible catheter is inserted into the skin by means of an introducer needle, as is well known in the art.  Once the introducer needle is removed, generally through the catheter, the catheter is enabled to deliver insulin.  But, when the catheter is attached to a user, the catheter can become occluded.  In other words, the tip of the catheter, from which insulin flows out to the user, becomes obstructed due to the formation of a blockage, such as tissue inflammation.  In addition, the catheter may develop kinking, such that the catheter becomes snagged, knotted, or sharply bent to form a kink that impedes or blocks fluid flow out of the tip of the catheter” (para 0007). Horvath also teaches tips of catheters becoming blocked for other reasons (see at least para 0010). Horvath addresses this problem by providing side ports formed on walls of catheters which resist interruption of fluid flow (see various embodiments of side ports shown throughout Horvath, such as splits 31 see in Figs. 5-8 and side holes 51 seen in Figs. 15-18). It would have been obvious to one having ordinary skill in the art to modify Bikovsky (as already modified by Dirac) in view of Horvath such that the cannula of Bikovsky/Dirac includes at least one side port formed in the wall to resist interruption of fluid flow through the axial passage and out of the first end of the cannula. One would have been motivated to do so in order to ensure fluid delivery continues if a distal end of the cannula becomes occluded for any of the reasons taught by Horvath (see at least para 0070, 0073, 0074, 0075, 0077, 0081, 0087 of Horvath).

As to claim 2, Bikovsky in view of Dirac and Horvath teaches the drug delivery device according to claim 1 as described above. Bikovsky is silent to the at least one side port being disposed within the first tapered region at the first end of the blunt cannula, however Horvath teaches its side ports being located within a first tapered region at a first end of its cannulas (see Figs. 5-8, 32-36). Horvath teaches “The catheter 30 includes a cut or split 31 penetrating through its side wall that is shown to be located at a general location where the tubing 33 meets the tip 32.  Alternatively, the split 31 can be located anywhere on the catheter 30 that will ultimately be deployed in the target tissue” (para 0068). Horvath also teaches that its side ports “is/are configured to release, depending on their number, size and location on the elongate member, controlled amounts of infusate into the skin of a patient” (para 0019). It thus would have been further obvious to one having ordinary skill in the art to include the at least one side port on Bikovsky (as already modified above) such that the at least one side port is disposed within the first tapered region at the first end of the blunt cannula. One would have been motivated to do so in order to release controlled amounts of infusate in an area around the first tapered region (see above-cited sections of Horvath).
As to claims 3 and 4, Bikovsky in view of Dirac and Horvath teaches the drug delivery device according to claim 2 as described above. Bikovsky is silent to wherein the at least one side port comprises a pair of side ports, and wherein the pair of side ports are aligned with each other across the 
As to claim 5, Bikovsky in view of Dirac and Horvath teaches the drug delivery device according to claim 1 as described above. Bikovsky is silent to wherein the at least one side port comprises a circular opening formed in the wall to permit flow transverse to the axial passage. However, Horvath discloses embodiments of side ports that are circular openings formed in a wall to permit flow transverse to an axial passage (see embodiments of Horvath seen in Figs. 15-36). It would have been further obvious to one having ordinary skill in the art, when modifying Bikovsky, to do so such that the at least one side port comprises a circular opening formed in the wall to permit flow transverse to the axial passage. One would have been motivated to do so as Horvath demonstrates that circular openings are a possible shape for side ports that allow for delivery of fluid transverse to the axial passage (see Figs. 15-36, para 0092, 0094) of Horvath.
As to claim 6, Bikovsky in view of Dirac and Horvath teaches the drug delivery device according to claim 1 as described above. Bikovsky is silent on wherein the at least one side port comprises an elongated slit formed in the wall to permit flow transverse to the axial passage. Horvath discloses embodiments wherein the at least one side port comprises an elongated slit formed in the wall to permit flow transverse to the axial passage (see embodiments in Figs. 7-10, 31 of Horvath). It would have been further obvious to one having ordinary skill in the art use an elongated slit formed in the wall to permit flow transverse to the axial passage of the modified version of Bikovsky for the purpose of providing a pressure-sensitive side port (see para 0068, 0074 of Horvath).
As to claim 7, Bikovsky in view of Dirac and Horvath teaches the drug delivery device according to claim 1 as described above. Bikovsky is silent on wherein the at least one side port comprises an elongated slot formed in the wall to permit flow transverse to the axial passage. Horvath discloses 
As to claim 8, Bikovsky in view of Dirac and Horvath teaches the drug delivery device according to claim 1 as described above. Bikovsky is silent to wherein the at least one side port is formed in the first end of the blunt cannula distal from the first tapered region. However, Horvath discloses embodiments having at least one side formed near the first end of its cannulas distal from the tapered region (see embodiments in Figs. 9-30). It would have been obvious to one having ordinary skill in the art to further modify Bikovsky/Dirac in view of Horvath such that wherein the at least one side port is formed in the first end of the blunt cannula distal from the first tapered region. One would have been motivated to do so as Horvath teaches how side ports can be placed in any desired location on the cannula for delivery of fluid within those locations (see at least para 0019, 0072, 0073 of Horvath).
	As to claim 20, Bikovsky in view of Dirac and Horvath teaches the drug delivery device according to claim 1 as described above. Bikovsky further discloses the opening of the housing having a diameter that is less than twice a diameter of the cannula (see Figs. 4-6 of Bikovsky; opening of housing having a diameter less than twice the outer diameter of the cannula 48).
As to claim 48, Bikovsky in view of Dirac and Horvath teaches the drug delivery device according to claim 1 as described above. Bikovsky further discloses an introducer needle (42) disposed in the blunt cannula and adapted to protrude outwardly from the opening in the first end of the blunt cannula for introducing the blunt cannula into skin of the patient (see Fig. 5) and subsequently retract into the opening in the first end of the blunt cannula prior to drug delivery (see Fig. 6).
As to claim 52, Bikovsky in view of Dirac and Horvath teaches the drug delivery device according to claim 48 as described above. Bikovsky further discloses a second needle (50), wherein the second end of the blunt cannula is configured to be operably connected in fluid communication with the reservoir via the second needle to deliver the drug to the patient (Figs. 4-6, para beginning line 62 col. 12).
 a drive (“drive device”) operatively coupled to the reservoir to force fluid from the reservoir through the blunt cannula (see para beginning line 27 col. 8).
As to claim 57, Bikovsky in view of Dirac and Horvath teaches the drug delivery device according to claim 55 as described above. Bikovsky further discloses wherein the drive is automated (see para beginning line 27 col. 8; the examiner is considering an electrically operated motor to constitute and automated drive).

Claims 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bikovsky in view of Dirac and Horvath as applied to claim 1, and further in view of Gross et al. (US 6,346,095 B1, cited previously and hereinafter ‘Gross’) and/or Hochman (US 2001/0051798 A1, cited previously and hereinafter ‘Hochman’).
As to claims 9 and 10, Bikovsky in view of Dirac and Horvath teaches the drug delivery device of claim 1 as described above. 
Bikovsky in view of Dirac and Horvath is silent to wherein the first tapered region comprises at least one bevel and/or only one bevel.
Gross discloses a needle which includes at least one side port (18; Figs. 1-3) and methods for delivery of fluids. Gross teaches an end of its needle including only one bevel (see Figs. 1, 2).
Hochman states “A previous study has shown that bevel tip design of a needle will influence the path the needle takes as it penetrates through substances of varying densities. It is apparent that a force system is produced on the needle bevel surface. This force vector system is the same for any cylindrical object with a beveled end and it will follow Newton's third physical law of equal and opposite forces. Therefore, an application of a resultant vector force on the beveled surface of an eccentric pointed cylindrical shaft will produce physical bending (deflection) along the path of insertion as illustrated in more detail below. The amount of deflection exhibited by the beveled cylindrical object is determined by the sum of the forces acting on an object in a specific medium” (see para 0011 of Hochman). 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the first tapered region of Bikovsky/Dirac/Horvath with at least one bevel (including only one bevel) as shown .

Claims 9 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bikovsky in view of Dirac and Horvath as applied to claim 1, and further in view of Villete (US 2010/0106104 A1, cited in previous office action) and/or Hochman.
As to claims 9 and 11, Bikovsky in view of Dirac and Horvath teaches the drug delivery device of claim 1 as described above. 
Bikovsky in view of Dirac and Horvath is silent to wherein the first tapered region comprises at least one bevel and/or two bevels intersecting each other.
Villete discloses injection needles having two bevels intersecting each other (see bevels 4/5 and 41/51 in Figs. 1-8).
Hochman states “A previous study has shown that bevel tip design of a needle will influence the path the needle takes as it penetrates through substances of varying densities. It is apparent that a force system is produced on the needle bevel surface. This force vector system is the same for any cylindrical object with a beveled end and it will follow Newton's third physical law of equal and opposite forces. Therefore, an application of a resultant vector force on the beveled surface of an eccentric pointed cylindrical shaft will produce physical bending (deflection) along the path of insertion as illustrated in more detail below. The amount of deflection exhibited by the beveled cylindrical object is determined by the sum of the forces acting on an object in a specific medium” (see para 0011 of Hochman). 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the tapered region of Bikovsky/Dirac/Horvath with at least one bevel (including two bevels intersecting each other) as taught by Villete since Villete teaches using such designs can be useful based on the task at hand (see paragraphs 0034-0036, 0043-0046). Additionally it would have been obvious to one of ordinary skill in the art, based off the teachings of Hochman, to design a tip of the cannula as it pertains to a desired injection path/location (see para 0011 of Hochman).

Claims 9 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bikovsky in view of Dirac and Horvath, and further in view of Gordon III (US 5,064,411, cited in previous office action and hereinafter 'Gordon').
As to claims 9 and 12, Bikovsky in view of Dirac and Horvath teaches the drug delivery device of claim 1 as described above. 
Bikovsky in view of Dirac and Horvath is silent to wherein the first tapered region comprises at least one bevel and/or wherein the first tapered region comprises two negative or inverted bevels intersecting each other.
Gordon discloses a protective medical device including a needle 10 (Fig. 2) with a serration 16 cut into a tip 17 of the needle which appears to create two negative or inverted bevels intersecting each other (Gordon also points out that more serrations, and thus more bevels, could be included - see paragraph beginning line 59 col. 4).
It would have been obvious to one of ordinary skill in the art at the time of invention to add at least one bevel, such as bevel 15 and/or the bevels created from adding a serration as taught by Gordon to the cannula of Bikovsky (as modified above). One would have been motivated to do so since Gordon teaches that such a design can be used with particular types of clothing to prevent unwanted cutting or puncturing of the skin (see line 55 col. 1 through line 47 col. 2 and lines 33-54 col. 4 of Gordon).

Claims 13-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bikovsky in view of Dirac and Horvath as applied to claim 1, and in further in view of Ross et al. (US 6,702,790 B1, cited in previous office action and hereinafter ‘Ross’).
As to claim 13, Bikovsky in view of Dirac and Horvath teaches the drug delivery device of claim 1 as described above. 
Bikovsky/Dirac/Horvath are silent on wherein the first end includes a pattern of openings disposed about the opening in the first tapered region.

It would have been obvious to one having ordinary skill in the art at the time of invention to add a pattern of openings such as those taught by Ross to the cannula of Bikovsky as modified above for the purpose of improved penetration into tissue as taught by Ross (see line 66 col. 1 through line 30 col. 2 and paragraph beginning line 51 col. 4 of Ross).

As to claim 14, Bikovsky in view of Dirac, Horvath and Ross teaches the drug delivery device of claim 13 as described above. It could further be said that the notches shown/added by Ross (see at least Fig. 15) could be considered “a pattern of recesses into the wall [of the cannula/needle]”.

As to claim 15, Bikovsky in view of Dirac and Horvath teaches the drug delivery device of claim 1 as described above. 
Bikovsky, Dirac, and Horvath are silent on wherein the blunt cannula has at least one external recessed region recessed toward the axial passage relative to adjoining surface regions.
Ross discloses hypodermic needles and teaches an embodiment having at least one external recessed region (24 in Figs. 6A & 6B or beveled edges 64 as seen in Fig. 15) recessed toward the axial passage relative to adjoining surface regions. 
It would have been obvious to one having ordinary skill in the art at the time of invention to add at least one external recessed region such as those taught by Ross to the cannula of Bikovsky as modified above for the purpose of improved penetration into tissue as taught by Ross (see line 66 col. 1 through line 30 col. 2 and paragraph beginning line 51 col. 4 of Ross).

As to claim 16, Bikovsky in view of Dirac, Horvath and Ross teaches the drug delivery device of claim 15 as described above. If interpreting the at least one external recessed region as the beveled recesses/notches as taught by Ross, it could further be said these at least one external recessed regions are defined by a pattern of ribs (for example see annotated Fig. 6B below). Thus when modifying 

    PNG
    media_image1.png
    281
    363
    media_image1.png
    Greyscale

As to claim 17, if interpreting the at least one external recessed region as the beveled recesses/notches as taught by Ross above, it could further be said that the at least one external recessed surface region is defined by a pattern of grooves (for example see annotated Fig. 15 of Ross below where the beveled surfaces define grooves).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bikovsky in view of Dirac and Horvath as applied to claim 1 above, and further in view of Greenfeld et al. (US 4,698,058, cited previously and hereinafter 'Greenfeld').
As to claim 18, Bikovsky in view of Dirac and Horvath teaches the drug delivery device according to claim 1 as described above, but is silent to a vibration generator coupled to the blunt cannula, the generator being actuated to resist interruption of fluid flow through the axial passage and out of the first end of the blunt cannula.
Greenfeld discloses multiple means for applying vibration to orifices in an indwelling catheter to disintegrate accumulated clogging deposits large suspended particles and contaminating bacteria, viruses, fungi, etc. Greenfeld teaches that Vibration may be conveyed to the orifices by (1) a solid fiber 
It would have been obvious to one having ordinary skill in the art to modify Bikovsky/Dirac/Horvath with Greenfeld and include a vibration generator coupled to the blunt cannula, the generator being actuated to resist interruption of fluid flow through the axial passage and out of the first end of the blunt cannula. One would have been motivated to do so in order to further mitigate the problem of occlusion/blockages within the cannula (see abstract, paragraphs beginning line 31 col. 10, line 29 col. 12, line 60 col. 15 of Greenfeld).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bikovsky in view of Dirac and Horvath as applied to claim 1 above, and further in view of Alderete et al. (US 2012/0259282 A1, cited previously and hereinafter 'Alderete').
As to claim 19, Bikovsky in view of Dirac and Horvath teaches the drug delivery device according to claim 1 as described above. Bikovsky further teaches the housing having an outer surface (bottom surface) attachable to the patient (see lines 46-57 col. 8), wherein the opening in the housing is formed in the outer surface of the housing (see Figs. 4-6), but is silent to a barrel and a plunger disposed within the barrel to define the reservoir.
Alderete discloses a barrel 1230 and a plunger 1232 disposed within the barrel to define a reservoir (see Fig. 20, para 0193).
It would have been obvious to one having ordinary skill in the art to modify Bikovsky/Dirac/Horvath to include a barrel and a plunger disposed within the barrel to define the reservoir. One would have been motivated to do so as Alderete demonstrates that a known type of reservoir for use in fluid dispensing devices is a barrel and a plunger disposed within the barrel (see para 0193 of Alderete).

Claims 21, 22, and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thorkild (US 2008/0215006 A1, cited previously) in view of Uber III (US 2008/0294096 A1, cited previously and hereinafter ‘Uber’), and further in view of Dirac.
As to claim 21, Thorkild discloses a wearable drug delivery device (Figs. 13A-13C) comprising: a housing (601) having an opening (610); a blunt cannula (652; see para 0016 which discloses how a blunt cannula can be used) moveable relative to the housing (see Figs. 13A-13C) and having a cylindrical wall that defines an axial passage between a first end (distal end that protrudes outwardly form housing) and a second end (proximal end) of the blunt cannula; and a reservoir (690) configured to be in fluid communication with the second end of the blunt cannula at least during drug delivery (see Fig. 13B, para 0056), wherein the blunt cannula is initially retracted within the housing (Fig. 13A) and subsequently deployed through the opening in the housing in an operative state (Fig. 13B).
Thorkild is silent to the first end having a closed tip and at least one side opening in fluid communication with the axial passage adapted to resist interruption of fluid flow through the axial passage and out of the first end of the blunt cannula. Uber discloses a first end of a needle (400k-400m; see Figs. 6G-6I) having a closed tip (see para 0249) and at least one side opening (404k-404m) in fluid communication with the axial passage adapted to resist interruption of fluid flow through the axial passage and out of the first end of the needle (see para 0246-0249). It would have been obvious to one having ordinary skill in the art at the time of invention to modify Thorkild in view of Uber such that the first end has a closed tip and the wall comprises at least one side opening in fluid communication with the axial passage adapted to resist interruption of fluid flow through the axial passage and out of the first end of the blunt cannula. One would have been motivated to do so in order to reduce the chance of clogging as a result of coring by the cannula while providing an even distribution of fluid (see para 0246-0250 of Uber).
Thorkild/Uber are silent to the wall having a first tapered region at the first end. Dirac discloses a sprinkler cannula and teaches “The distal end 20 of the cannula 1 may or may not be tapered such as shown in FIG. 4.  Providing the distal end 20 of the cannula 1 with a tapered end may facilitate insertion of the cannula 1” (para 0070). It would have been obvious to one having ordinary skill in the art to modify Thorkild/Uber with Dirac such that the wall has a first tapered region at the first end. One would have 

As to claim 22, Thorkild in view of Uber and Dirac teaches the drug delivery device of claim 21 as described above. Thorkild further discloses the opening in the housing having a diameter that is less than twice a diameter of the cannula (Figs.13A-C, 17A-C of Thorkild).
As to claim 53, Thorkild in view of Uber and Dirac teaches the drug delivery device of claim 21 as described above. Thorkild further discloses a needle (insertion needle 661 or 761), wherein the second end of the blunt cannula is configured to be operably connected in fluid communication with the reservoir via the needle to deliver the drug to the patient (Fig. 13B, para 0056; the examiner also notes that para 0058 and Figs. 17A-17C teach that the insertion needle can be placed outside of the cannula).

Claims 23, 25 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bikovsky in view of Dirac, and further in view of Brisken et al. (US 2003/0009153 A1, hereinafter 'Brisken').
As to claim 23, Bikovsky discloses a wearable drug delivery device (12; see Figs. 1-3 and paragraph beginning line 46 col. 8 showing/describing attachment of the device to a user) comprising: a housing (44 and/or 20 – see Figs. 4-6, para beginning line 11 col. 11) having an outer surface attachable to a patient (see para beginning line 46 col. 8), an opening (opening seen in bottom of 44 in Figs. 4-6 where cannula 48 is deployed through) being formed in the outer surface of the housing; a blunt cannula (48) moveable relative to the housing (Figs. 4-6) and having a cylindrical wall that defines an axial passage between a first end (distal bottom end) and a second end (proximal end attached to needle carriage 46) of the blunt cannula; and a reservoir (28) configured to be in fluid communication with the second end of the blunt cannula at least during drug delivery (see line 27 col. 10 through line 10 col. 11), wherein the blunt cannula is initially retracted within the housing and subsequently deployed through the opening in the housing in an operative state (see Figs. 4-6, line 11 col. 11 through line 61 col. 12, paragraph beginning line 61 col. 14). 
The distal end 20 of the cannula 1 may or may not be tapered such as shown in FIG. 4. Providing the distal end 20 of the cannula 1 with a tapered end may facilitate insertion of the cannula 1" (see para 0070). It would have been obvious to one having ordinary skill in the art to make the wall of Bikovsky include at least a first tapered region at the first end for the purpose of facilitating insertion of the cannula of Bikovsky into the patient as taught by Dirac (see para 0070 of Dirac).
Bikovsky/Dirac is silent to a vibration generator coupled to the blunt cannula, the generator being actuated during drug delivery to resist interruption of fluid flow through the axial passage and out of the first end of the blunt cannula by vibrating tissue of the patient. Brisken discloses use of vibration generators that are actuated during drug delivery to enhance drug absorption by vibrating tissue of the patient (see at least para 0063, 0085, 0092). It would have been obvious to one having ordinary skill in the art to modify Bikovsky/Dirac to include a vibration generator coupled to the blunt cannula and actuate the generator during drug delivery to vibrate tissue of the patient. One would have been motivated to do so to enhance absorption of a delivered substance (see abstract, para 0063, 0085, 0092 of Brisken). Doing so would make the blunt cannula of Bikovsky/Dirac adapted to resist interruption of fluid flow through the axial passage and out of the first end of the blunt cannula by vibrating tissue of the patient (this is based off of instant paragraph [0060] which teaches “by vibrating the tissue… some of the residual force in the skin tissue 210 may be released, thereby decreasing the pressure and potential for occlusion”).

As to claim 25, Bikovsky in view of Dirac and Brisken teaches the drug delivery device of claim 23 as described above. Bikovsky is silent to the limitations of claim 25 however Brisken teaches wherein its vibration comprises a piezoelectric vibrator (see para 0010, 0085, 0087). It thus would have been obvious when modifying Bikovsky as taught above to further do so such that the vibration generator comprises a piezoelectric vibrator as Brisken teaches piezoelectric vibrators as suitable types of vibrators for vibrating tissue (see at least para 0010, 0085, 0087 of Bikovsky).
.

Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bikovsky/Dirac/Brisken as applied to claim 23 above, and further in view of Pokras (US 5,647,851, cited previously).
As to claim 24, Bikovsky in view of Dirac and Brisken teaches the drug delivery device according to claim 23 as described above.
Bikovsky/Dirac/Brisken are silent on wherein the vibration generator comprises a motor with a shaft and an eccentric weight attached to the shaft.
Pokras discloses its vibration generator comprising a motor with a shaft and an eccentric weight attached to the shaft (see Fig. 6, 7, lines 15-19 col 4 of Pokras).
It would have been obvious to one having ordinary skill in the art to use a motor with a shaft and an eccentric weight attached to the shaft as the vibration generator for Bikovsky as modified above. One would have been motivated to do so based off of Pokras, which discloses an alternative structure to the vibration generator of Searle which is capable of providing vibration in injection devices (see above-cited sections of Pokras). 

Claims 49, 54, 56, and 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bikovsky in view of Horvath.
As to claim 49, Bikovsky discloses a wearable drug delivery device (12; see Figs. 1-3 and paragraph beginning line 46 col. 8 showing/describing attachment of the device to a user) comprising: a housing (44 and/or 20 – see Figs. 4-6, para beginning line 11 col. 11) having an outer surface and an opening (opening seen in bottom of 44 in Figs. 4-6 where cannula 48 is deployed through) formed in the outer surface (Figs. 4-6); a reservoir (28) for storing a drug prior to operation of the wearable drug delivery device (see line 27 col. 10 through line 10 col. 11); a mechanism (mechanism seen in Figs. 4-6 and 
Bikovsky is silent to at least one side port formed in the wall of the cannula to resist interruption of fluid flow through the axial passage and out of the first end of the cannula. Horvath teaches “In all such devices that have flexible catheters, the flexible catheter is inserted into the skin by means of an introducer needle, as is well known in the art.  Once the introducer needle is removed, generally through the catheter, the catheter is enabled to deliver insulin.  But, when the catheter is attached to a user, the catheter can become occluded.  In other words, the tip of the catheter, from which insulin flows out to the user, becomes obstructed due to the formation of a blockage, such as tissue inflammation.  In addition, the catheter may develop kinking, such that the catheter becomes snagged, knotted, or sharply bent to form a kink that impedes or blocks fluid flow out of the tip of the catheter” (para 0007). Horvath also teaches tips of catheters becoming blocked for other reasons (see at least para 0010). Horvath addresses this problem by providing side ports formed on walls of catheters which resist interruption of fluid flow (see various embodiments of side ports shown throughout Horvath, such as splits 31 see in 

As to claim 54, Bikovsky in view of Horvath teaches the wearable drug delivery device of claim 49 as described above. Bikovsky further discloses a second needle (50), wherein the second end of the cannula is configured to be operably connected in fluid communication with the reservoir via the second needle to deliver the drug to the patient (see Figs. 4-6, para beginning line 62 col. 12).
As to claim 56, Bikovsky in view of Horvath teaches the drug delivery device according to claim 49 as described above. Bikovsky further discloses a drive (“drive device”) operatively coupled to the reservoir to force fluid from the reservoir through the blunt cannula (see para beginning line 27 col. 8).
As to claim 58, Bikovsky in view of Horvath teaches the drug delivery device according to claim 56 as described above. Bikovsky further discloses wherein the drive is automated (see para beginning line 27 col. 8; the examiner is considering an electrically operated motor to constitute and automated drive).

Claim 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bikovsky in view of Horvath as applied to claim 49 above, and further in view of Bengtsson (US 2004/0116865 A1, cited previously).
As to claim 50, Bikovsky in view of Horvath teaches the wearable drug delivery device of claim 49 as described above.
Bikovsky describes an adhesive layer disposed on an outer surface of the housing for attaching the housing to the skin of the patient (see para beginning line 46 col. 8), but is not explicit to an opening being formed in the adhesive layer and aligned with the opening formed in the outer surface of the 
Bengtsson discloses a needle insertion device including an adhesive layer 50. Bengtsson teaches “The adhesive means surrounding the needle aperture should be arranged in such close proximity to the needle aperture (and thereby the needle in a situation of use) that it is ensured that the needle penetrates the skin, i.e. in case the distance was too large the needle may depress the skin surface without actually penetrating the skin. Correspondingly, the adhesive means may be arranged circumferentially at a distance of less than 5 mm, preferably less than 3 mm, more preferably less than 2 mm and most preferably less than 1 mm from the aperture. In case the opening in the adhesive means is substantially circular, these values would represent a radius” (para 0024).
It would have been obvious to one having ordinary skill in the art to make it so the adhesive layer of Bikovsky as modified above comprised an opening being formed in the adhesive layer and aligned with the opening formed in the outer surface of the housing, the opening in the adhesive layer having a diameter that is less than twice a diameter of the cannula based off the teachings of Bengtsson above, for the purpose of ensuring that the needle/cannula of Thorkild penetrates the skin (see para 0024 of Bengtsson).

Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bikovsky in view of Horvath and Bengtsson as applied to claim 50 above, and further in view of Hiniduma-Lokuge et al. (US 2008/0172012 A1, cited previously and hereinafter ‘Hiniduma-Lokuge’).
As to claim 51, Bikovsky in view of Horvath and Bengtsson teach the wearable drug delivery device of claim 50 as described above, but are silent on wherein the cannula is a 24 gauge cannula.
Hiniduma-Lokuge discloses an injection needle having lateral delivery ports and teaches “The dimensions of elongated body 12 will vary depending upon application and needle gauge. If, for example, injection needle 10 is chosen to have a Stubs Needle Gauge of 27, the outer diameter of elongated body 12 may be approximately 0.014 inch, the inner diameter of body 12 (i.e., the outer diameter of channel 22) may be approximately 0.009 inch, and the thickness of the tubular wall forming body 12 may be approximately 0.0025 inch. Elongated body 12 may be produced in a variety of lengths for each needle gauge” (para 0013, also see para 0028).
It would have been obvious to one having ordinary skill in the art, based off the teachings of Hiniduma-Lokuge above, to use a cannula with any of various sizes for that of Bikovsky (as already modified above), depending on the application/procedure being performed (see above-cited sections of Hiniduma-Lokuge). Furthermore, the instant disclosure describes the gauge of the cannula as being merely preferable, and does not describe it as contributing any unexpected results to the assembly.  As such, the size of the cannula is considered to be a matter of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention that the size of the cannula would be dependent on the actual application of the assembly and, thus would be a design choice based on the actual application. 


Allowable Subject Matter
Claims 27-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As noted in the previous office action, as to claim 27, none of the prior art of record, including discloses in combination all of the limitations of claim 27. In particular, none of the cited references disclose a rigid needle moveable relative to a housing and having a cylindrical wall that defines an axial passage between a first end and a second end of the rigid needle, wherein the first end includes a pattern of openings disposed about the opening in the first end, and at least one external recessed region recessed toward the axial passage relative to adjoining surface regions, the at least one external recessed region being distal from the pattern of openings toward the second end of the rigid needle in combination with the rest of the elements of claim 27. Furthermore, there does not appear to be an obvious combination of references that would have made it obvious to arrive at the invention of claim 27.
Claims 28-33 depend from claim 27.
Searle does not indicate that the “Piezo device” is operated to move a rigid needle during drug delivery. Searle merely indicates that the “Piezo device” is utilized to “vibrate an introducer needle...on insertion to prevent tenting of the skin” (emphasis added). This purportedly helps with “cutting] tissue, causing a smoother entry of the introducer needle.” Searle does not indicate that the “Piezo device” vibrates a rigid needle while a drug flows through the rigid needle”. A reference was not found that would have made it obvious to modify Flaherty et al. (US 2005/0203461 A1, cited in previous rejection of claim 34), to include a vibration generator coupled to the rigid needle and configured to move, during drug delivery, the first end of the rigid needle away from an occluding structure to resist interruption of fluid flow through the axial passage and out of the first end of the rigid needle in combination with the rest of the limitations of claim 34.
Claims 35-38 depend from claim 34.

Response to Arguments
	Applicant’s arguments submitted 2/1/2021 have been considered.
	With regard to applicant’s arguments in section II regarding Improper Finality, these arguments were persuasive and thus prosecution was reopened and this office action is Non-Final.
	With regard to applicant’s arguments in section III. A. with respect to the previous rejections of claims 1 and 49, these arguments are now moot as the Schraga reference is no longer relied upon.
	With regard to applicant’s arguments in section B. 1., the examiner notes that while the previously office action incorrectly cited the “Uber” reference as US 2008/02494096 A1, the attached PTO-892 gave the correct PG Publication # of US 2008/0294096 A1. The number has been corrected in the instant office action. 
With regard to applicant’s arguments in section B. 2., the examiner does not find the applicant’s arguments that “Thorkild teaches away from the Examiner’s alleged modification” persuasive. Thorkild teaches that “A higher columnar strength or a greater resistance to kinking for a soft cannula of a given material may be achieved by a larger outer diameter or a larger wall thickness… To provide a higher columnar strength or a greater resistance to kinking a configuration different from circular may be used, e.g. oval or angular.  In addition or alternatively a soft cannula 951, 952 may be provided with ribs 955, 956 on the inner or outer surface, or both, at least along a portion of the length of the cannula, see FIGS. 19A and 19B” (para 0058). Thus, Thorkild teaches ways to increase columnar strength of its cannula which one having ordinary skill in the art could apply to counteract any potential loss of columnar strength produced by adding at least one side port. 
The remainder of applicant’s arguments are moot as they are drawn towards rejections using prior art no longer relied upon.
	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/James D Ponton/Examiner, Art Unit 3783